DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.   	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    	The amendments filed on February 16, 2021 have been entered. Claims 1-16 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(a) rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office action.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Wilson (Reg. No. 62,604) on 10 March 2021.
The application has been amended as follows:

Listing of Claims:

Claim 4 (Currently Amended)	The method of claim 2, wherein the declaration message is stored in a block included in the blockchain.


Allowable Subject Matter
9.    Independent claims 1 and 9 are allowed. Dependent claims 2-8 and 10-16 are allowed based on their dependency.

10.	No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for 

11.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (U.S. Pub. No. 2020/0127845) – cited for teaching verifying a claim based on a signature – Abstract
Morris et al. (U.S. Pub. No. 2008/0005573) – cited for teaching sending a signature with an assertion for verifying the assertion by computing another signature – paragraph [0054]
Andrade (U.S. Patent No. 10,749,681) – cited for teaching verifying personal identity documents using a blockchain – claim 10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438